        Case 1:19-cv-12564-MBB Document 63 Filed 06/08/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


                                   )
 AMERICAN CIVIL LIBERTIES UNION OF )
 MASSACHUSETTS and LAWYERS FOR     )
 CIVIL RIGHTS,                     )
                                   )
                    Plaintiffs,    )
                                   )            C.A. No. 19-12564-MBB
                 v.                )
                                   )
 UNITED STATES DEPARTMENT OF       )
 HOMELAND SECURITY, IMMIGRATION )
 AND CUSTOMS ENFORCEMENT,          )
                                   )
                    Defendants.    )
                                   )
                                   )


   JOINT [PROPOSED] ORDER IMPLEMENTING THE COURT’S SCHEDULE AS
            ORDERED AT STATUS CONFERENCE ON JUNE 3, 2021

                                Event                             Deadline

          Deadline for Defendants to complete document March 15, 2022
          production

          Deadline for Defendants to file their motion for June 17, 2022
          summary judgment

          Deadline for Plaintiffs to file their opposition and July 8, 2022
          any cross-motion for summary judgment

          Deadline for Defendants to file their opposition to July 29, 2022
          Plaintiffs’ motion for summary judgment and reply
          in support of their motion for summary judgment

          Deadline for Plaintiffs to file reply in support of August 12, 2022
          their motion for summary judgment

SO ORDERED.
Date:                                                  Hon. Marianne B. Bowler
         Case 1:19-cv-12564-MBB Document 63 Filed 06/08/21 Page 2 of 3




Date: June 8, 2021                        Respectfully Submitted,


                                          /s/ Lauren Godles Milgroom
                                          Joel Fleming (BBO# 685285)
                                          Lauren Godles Milgroom (BBO# 698743)
                                          Block & Leviton LLP
                                          260 Franklin St., Suite 1860
                                          Boston, MA 02110
                                          (617) 398-5600
                                          joel@blockesq.com
                                          lauren@blockesq.com

                                          Attorneys for Plaintiffs, American Civil
                                          Liberties    Union      Foundation       of
                                          Massachusetts and Lawyers for Civil Rights


                                          /s/ Jason Weida_____________
                                          Jason Weida
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          John Joseph Moakley U.S. Courthouse
                                          One Courthouse Way – Suite 9200
                                          Boston, MA 02210
                                          (617) 748-3266
                                          Jason.Weida@usdoj.gov

                                          Attorney for Defendants




                                      2
         Case 1:19-cv-12564-MBB Document 63 Filed 06/08/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing will be filed through the electronic filing system of the
Court, which system will serve counsel of record, on June 8, 2021.


                                                      /s/ Lauren Godles Milgroom
                                                      Lauren Godles Milgroom




                                                 3
